Citation Nr: 1424823	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-46 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for a low back disorder, claimed as a lumbar strain.  

3.  Entitlement to an initial rating (evaluation) in excess of 10 percent for osteochondritis of the right ankle.  

4.  Entitlement to a compensable initial rating (evaluation) a right wrist strain.  

5.  Entitlement to an initial rating (evaluation) in excess of 10 percent for traumatic brain injury (TBI) with residual post-concussion headaches.  

6.  Entitlement to a separate evaluation for headaches due to TBI.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 2002 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho.  

The issue(s) of increased ratings for disorder of the right wrist and ankle, and for a TBI, as well as entitlement to a separate rating for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of poor sleep and daytime somnolence began during service and have been continuous since service separation.  

2.  The Veteran does not have a current lumbosacral spine disability for which service connection may be awarded.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  

2.  The criteria for service connection for a lumbosacral spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to her in the form of July 2009 and September 2009 letters which informed her of the evidence generally needed to support the claims on appeal.  These notices included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist her in developing her claim.  The VCAA notice letter was issued to the Veteran prior to the April 2010 rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  Finally, the Veteran was afforded a VA medical examination in March 2010.  This examination is adequate as the examiner reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claims.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

Obstructive Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea.  She asserts she first began to experience the symptoms of sleep apnea during active duty service in 2008.  

On service separation examination in October 2008, the Veteran reported difficulty staying asleep.  She stated she might have sleep apnea.  A sleep study was recommended at that time, but none was conducted prior to her separation from service.  

Sleep disturbances were also noted on several occasions in 2008 and 2009.  Obstructive sleep apnea was diagnosed following a sleep study in October 2009.  The Veteran has asserted she first began experiencing poor or interrupted sleep during active duty, and such symptoms continued until sleep apnea was diagnosed in 2009.  A layperson may testify regarding such observable symptomatology as interrupted sleep patterns and poor breathing during sleep.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In the present case, the Veteran began experiencing poor sleep during her active duty period, according to the service treatment records, and reported such symptoms to VA immediately following service separation.  Sleep apnea was subsequently diagnosed in 2009.  As the credible lay and medical evidence of record suggest in-service onset of sleep apnea, and the record reflects no evidence to the contrary, service connection for obstructive sleep apnea is warranted.  

Lumbosacral Spine Disorder

The Veteran seeks service connection for a disorder of the lumbosacral spine.  She claims she has a current disorder of the lumbosacral spine as the result of an in-service disease or injury.  

In this case, the Veteran does not have a diagnosis of arthritis of the lumbosacral spine or any other of the chronic diseases listed at 38 C.F.R. § 3.309(a).  For this reason, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in-service symptoms and continuous post-service symptoms and 38 C.F.R. § 3.309(a) for such disorders within one year of service do not apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As an initial matter, the Board recognizes that in service, the Veteran sought treatment on several occasions for back pain.  She was seen in July 2003 for low back pain.  X-rays of the lumbosacral spine were normal, and a low back strain was diagnosed.  She was seen again for low back pain in March 2004, when a muscle strain was diagnosed.  On examination for service separation in October 2008, however, no disorder of the lumbosacral spine was diagnosed.  The Veteran has also already been awarded service connection for a cervical strain; thus, any disease or injury of the neck or cervical spine need not be further addressed herein.  

Upon receipt of the Veteran's claim, she was afforded a March 2010 VA general medical examination.  Regarding the low back, the Veteran denied any current pain.  On physical evaluation, her gait, posture, and curvature of the low back were within normal limits.  No limitation of motion, muscle spasm, tenderness, weakness, or guarding of the lumbosacral spine were observed.  X-rays of the lumbosacral spine were also normal.  The final impression was of a history of a lumbar strain, with no current diagnosis identified.  

VA and private treatment records have also been obtained and reviewed.  While the Veteran has been diagnosed and treated for a variety of unrelated disorders, these treatment records are negative for any diagnosis of a lumbosacral spine disorder.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of the lumbosacral spine for which service connection may be awarded.  As a service connection claim requires, at a minimum, competent evidence of a current disability, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbosacral spine disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so deciding, the Board is aware that the current disability requirement is met if a disability is displayed at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  In the present case, however, a current diagnosis of a lumbosacral spine disorder has not been presented for any period following service separation.  

The Veteran herself asserts that she has a possible lumbosacral spine disorder as the result of in-service injuries, but denied pain or other pertinent symptoms on VA examination in 2010.  The Board finds that the Veteran is competent to report such observable symptoms as joint pain or limitation of motion, but is not competent to diagnosis an orthopedic disability, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis of an orthopedic disability, such as one involving the lumbosacral spine, is based on medical evaluation and clinical testing by a competent expert, as any such disability is internal to the body and not easily observed via the senses by a lay party.  Additionally, as already discussed above, X-ray studies of the lumbosacral spine are within normal limits, without indication of any current disabilities.  Furthermore, the Veteran has not stated that she was informed of a current diagnosis by a competent medical expert and her lay reports of current symptomatology have not subsequently been found by a competent expert to be indications of a current diagnosis.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbosacral spine disorder and the claim for this disability must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.  

Service connection for a low back disorder is denied.  


REMAND

Increased Ratings - Right Ankle, Right Wrist, and TBI

Subsequent to the most recent supplemental statement of the case, additional pertinent VA medical records have been added to the electronic claims file.  As the Veteran has not waived consideration of this evidence by the agency of original jurisdiction (AOJ), remand is required to order for such consideration to be afforded the Veteran.  

Next, while the Veteran was afforded a VA examination of the right ankle in April 2014, she has not been afforded examinations of her right wrist and TBI since March 2010, a period of over four years.  She has asserted her service-connected disabilities have worsened since her most recent VA examinations.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of her right wrist strain.  The examiner should review the claims folder and note such review in the examination report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completion of the report. 

The examiner is asked to assess the severity of the Veteran's service-connected right wrist strain, which should include a discussion about the ranges of motion of the right wrist, including whether any ankylosis is present and, if so, the degree thereof.  All limitation of function must be identified.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

2.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected traumatic brain injury with headaches.  The claims file, including this remand, and all other pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


